SHIVERS, Chief Judge.
This is an appeal of a sentence departing upward from the guidelines. We vacate the sentence and remand.
Thicklin pled nolo contendere to sale of cocaine and violation of community control from a prior conviction for possession of cocaine and drug paraphernalia. Including the one cell bump for violating community control, the maximum sentence under the sentencing guidelines was 4½ years. The trial court departed upward from the guidelines and sentenced Thicklin to 1⅝ years in prison and 7½ years probation on the sale of cocaine charge and 5 years in prison for the prior conviction. The trial court gave at least one valid reason for departúre; but “any departure sentence for probation violation is impermissible if it exceeds the one cell increase permitted by the sentencing guidelines.” Teer v. State, 557 So.2d 910, 911 (Fla. 1st DCA 1990) (emphasis in original); see also Sanders v. State, 560 So.2d 298 (Fla. 1st DCA 1990). *376We vacate the sentence and remand for resentencing within the guidelines or with a one cell increase pursuant to Rule of Criminal Procedure 3.701(d)(14).
WIGGINTON and MINER, JJ., concur.